        Case 1:18-cv-10225-MLW Document 341 Filed 08/07/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                    )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,          )
                                    )
                                    )
            Plaintiffs-Petitioners, )
                                    )              No. 1:18-cv-10225-MLW
      v.                            )
                                    )
KEVIN McALEENAN, et al.,            )
                                    )
            Defendants-Respondents. )
                                    )
                                    )
                                    )

   RESPONDENTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                            REPLY

       Respondents respectfully request an extension of seven days – until August 16, 2019 – to

file their reply in support of their motion for reconsideration (ECF No. 302). The current deadline

for Respondents’ reply is August 9, 2019. ECF No. 295. This is Respondents’ first request for an

extension of time to file their reply. As grounds for this motion, Respondents state as follows:

       1. Undersigned counsel appeared for oral argument in the Fifth Circuit Court of Appeals

           on August 5, 2019, in Flores v. Pompeo, No. 18-40699..

       2. Undersigned counsel has been working to comply with this Court’s order requiring the

           parties to meet and confer regarding Petitioners’ motion for order to show cause and

           report by August 8, 2019. See August 2, 2019 Hr’g Tr. 78:9.

       3. Undersigned counsel previously scheduled leave for August 8-9, 2019.

       4. Counsel for Petitioners indicated via email on August 7, 2019, that they do not oppose

           the relief requested herein.
        Case 1:18-cv-10225-MLW Document 341 Filed 08/07/19 Page 2 of 3



       Having shown good cause, Respondents respectfully request until August 16, 2019, to file

their reply in support of their motion for reconsideration.

Respectfully submitted,


JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

ELIANIS N. PEREZ
Assistant Director

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents




                                                 2
        Case 1:18-cv-10225-MLW Document 341 Filed 08/07/19 Page 3 of 3



            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)
        I, Mary Larakers, hereby certify that in accordance with Local Rule 7.1(a)(2), counsel for
Petitioners and counsel for Respondents met and conferred in good faith to resolve the issues
presented by this motion on August 7, 2019, and Petitioners do not oppose the relief requested
herein.

                                                     /s/Mary L. Larakers
                                                     Mary L. Larakers
                                                     Trial Attorney


                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: August 7, 2019                                Trial Attorney




                                                 3
